Citation Nr: 1716454	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-38 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected status left post pectoralis repair with scar.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1984 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In November 2016, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

In November 2016, the Board remanded the claim for further development, to especially include obtaining a new VA examination.  The Board notes that an examination request was submitted in December 2016, with a notation that there were different phone numbers and addresses for the Veteran on file, and that his address should be verified before mailing an exam notification letter.  A January 2017 examination report states the Veteran "failed to RSVP."  There is no evidence in the claims file indicating the Veteran was ever notified of a scheduled examination, nor is there any mail that has been returned as undeliverable.  In light of this, the Board finds that another attempt - to include proper notification - should be made to afford the Veteran a new examination for his status left post pectoralis repair with scar.  See Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the status left post pectoralis repair with scar on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected status left post pectoralis repair with scar.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's status left post pectoralis repair with scar, noting their frequency and severity.  The examiner should specifically include discuss any manifestations related to muscle, related scar, and any musculoskeletal involvement.

The examiner should observe the Veteran lifting an object, and consider the Veteran's statements regarding the functional impact related to the muscle injury (in testimony he provided details regarding his muscle-related symptoms).  If the examiner determines that there is musculoskeletal involvement, the examiner should provide all relevant findings, to include complete range of motion findings.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.  If the Veteran does not attend the scheduled examination, documentation of the notice sent to the Veteran regarding the scheduled examination must be associated with the claims file.

4. The AOJ should then review the record and readjudicate the claim on appeal for a higher rating for status left post pectoralis repair with scar.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 


